In an action to recover damages for personal injuries, defendant appeals from an order of the Supreme Court, Suffolk County, dated May 19, 1980, which denied its motion for leave to serve an amended answer so as to plead the affirmative defenses of a lack of personal jurisdiction over defendant and the running of the applicable Statute of Limitations. Order reversed, without costs or disbursements, and motion granted. Defendant shall serve the amended answer within 20 days after service upon it of a copy of the order to be made hereon, together *671with notice of entry thereof. Special Term denied defendant leave to amend solely on the ground that defendant did not show good cause why the procedural requirements of CPLR 3211 were not followed. Absent a showing of prejudice resulting directly from the delay, denial of the motion was an abuse of discretion (see Fahey v County of Ontario, 44 NY2d 934; Lermit Plastics Co. v Lauman & Co., 40 AD2d 680). Titone, J. P., Gibbons, Gulotta and Hargett, JJ., concur.